Title: To Benjamin Franklin from Francis Coffyn, 15 December 1780
From: Coffyn, Francis
To: Franklin, Benjamin


Dunkerque 15. Decr. 1780
Your Excellency has given me too many proofs of his goodness towards me, to allow me to hesitate troubling him on a matter which occasions me Some uneasiness, and on which I now take the liberty to ask his candid oppinion. Your Excellencys kindness towards M. Saml Wharton of which I was a wittness during my last stay at Paris, inspired me with So much confidence, that I readily gave way to a proposal this Gentm. made me, for the purchase of a parcill of Flanders Linnen to be Sent to America, in which he was to be concerned for one third, Dr. Ingenhousz for an other third, and Dr. Bancroft & myself for the remainder. Accordingly the goods were bought, and forwarded to L’orient, about nine months ago, part of which arrived safe by the ship Luzerne, Some were taken, & the remainder are now on their way to America. M. Wharton promised then to write to his house at Philadelphia, to send me immediately a remittance for his share, which amounts to about £13000. Tours. but till this day I have nether received the bills, nor any letters from him.
As I had not the advantage of knowing M. Wharton before I met him at Paris, and having nobody to apply to, of whom I may expect to know the circomstances of this Gentleman, I make bold to request your Excellencys oppinion respecting his solidity & punctuality in business; I look’d upon him as a man of too much honnor to enter into an engagement which he should not be able to fullfill, yet the unexpected delay in his remittances creates some uneasiness in me, which nothing but your Excellencys candid answer is able to dissipate: I therefor hope your Excellency will excuse the freedom I take, and be persuaded that whatever your Excellency shall be pleased to mention will remain secret.
I have the honnor to Subscribe myself with profound respect Your Excellencys most obedient & most humble Servant
F. Coffyn
 
Addressed: A Son Excellence / Monsieur Franklin, / En particulier.
Notation: F. Coffyn. Dunkerque Dec 15. 1780
